IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MARZUQ AL-HAKIM,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-2423

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 3, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Marzuq Al-Hakim, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied on the merits.

LEWIS, C.J., WOLF and WETHERELL, JJ., CONCUR.